DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Note: The “data structure” is not given any weight because it is non-functional descriptive material since the data structure is merely static data that imparts no function (unlike a executable computer program which performs a function).  MPEP 2111.05.

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gross et al. (U.S. patent 9,665,786 B2).
Regarding claim 11: Gross discloses a non-transitory computer readable medium containing a data structure (col. 9 lines 40-56) comprising:
The claim limitations are just description of the data structure so no patentable weight is given to the limitations. Please see note above.

Allowable Subject Matter
3.		Claims 1-10 and 12 are allowed.
4.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Gross et al. (U.S. patent 9,665,786 B2) discloses to OCR hand-written answers to an inquiry and determine the recognized characters of an incorrect answer and to identify if there are any alternative characters can be substituted to correct the answer. Gross et al. nor any other prior art of record, regarding claim 1, teaches the features of “in response to a determination that the handwritten character string includes a character or a symbol that refers to a reference character string that has appeared previously, replace the character or the symbol with the reference character string that is referred to by the character or the symbol,” these, in combination with the other claim limitations. Regarding claim 12, none of the prior art of record teaches the features of " in response to a determination that the handwritten character string includes a character or a symbol that refers to a reference character string that has appeared previously, replace the character or the symbol with the reference character string that is referred to by the character or the symbol," these, in combination with the other claim limitations. Regarding claims 2-10, these claims are directly or indirectly dependent from allowable independent claim 1, therefore, these claims are allowed.
5.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        May 7, 2022